DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of provisional application 63/114,099 submitted on 16 November 2020 is acknowledged.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Claim Objections
Claim 1 is objected to because of the following informalities: “time;” in line 7 should read “time; and”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “wherein the system is further configured to:” in lines 2-3 should read “wherein the program instructions are further executable by the processor to cause the system to:”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “wherein the system is further configured to:” in lines 2-3 should read “wherein the program instructions are further executable by the processor to cause the system to:”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “where in” in line 4 should read “wherein”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites in part, “wherein the processor is configured to receive user input selecting a natural wind environment, wherein, in response to the user input, the processor is configured to generate the first and second actuation signals, wherein the first and second actuation signals cause the aggregate flow of air to approximate the natural wind environment.” Examiner cannot find in the specification the description of how “to generate the first and second actuation signals,” and how “the first and second actuation signals cause the aggregate flow of air to approximate the natural wind environment.” Specification of the instant application as published describes generally that the “processor transmits actuation signals to two or more fans located at different locations. The actuation signals cause the two or more fans to generate respective flows of air that vary over time. The combination of the respective flows of air produces an aggregate flow of air with an apparent point of origin that varies over time,” as stated in Abstract. (also see paragraphs [0043], [0052], and [0053])  However, the specification does not have a written description of how “the first and second actuation signals” are generated to “cause the aggregate flow of air to approximate the natural wind environment.” Appropriate correction is required.
Claims 9 and 11 are rejected under 35 U.S.C. 112(a) for the similar reason as for the claim 5.
Claim 6 is a dependent claim of claim 5. The claim 5 is rejected under 35 U.S.C. 112(a), and therefore, claim 6 is rejected under 35 U.S.C. 112(a).
Claim 10 is a dependent claim of claim 9. The claim 9 is rejected under 35 U.S.C. 112(a), and therefore, claim 10 is rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TATSUMI et al. (US 2022/0214071 A1), hereinafter ‘Tatsumi’, in view of Hirota et al. (Koichi Hirota, Yoko Ito, Tomohiro Amemiya and Yasushi Ikei, Generation of Directional Wind by Colliding Airflows, April 2013, IEEE, IEEE World Haptics Conference 2013, pp.509-514), hereinafter ‘Hirota’.

Regarding claim 1, Tatsumi teaches:
A system, comprising: (Tatsumi: [0026], figure 1 “FIG. 1 is a conceptual diagram illustrating the configuration of an air supply system according to an embodiment.”)
a processor configured to communicate with two or more fans; and (Tatsumi: figures 2-3; [0006] “The first controller communicates with the second unit and the first detector. The second unit includes a second detector that detects the air flow volume sent by the second fan, and a second controller that controls the rotation speed of the second fan.”; [0061] “The controller 50 is achieved by a computer. The controller 50 is provided with control computing devices 51a and 52a, and storage devices 51b and 52b. For the control computing devices 51a and 52a, a processor such as a CPU or GPU may be used.”) [The processors 51a reads on “a processor”, The two second fans 31, as illustrated in figure 3, read on “two or more fans”, and the lines and arrows, as illustrated in figures 2-3, represent “to communicate”.]
a non-transitory computer-readable memory medium coupled to the processor, wherein the non-transitory computer-readable memory medium stores program instructions which, when executed by the processor, cause the system to: (Tatsumi: [0061] “The control computing devices 51a and 52a read out programs stored in the storage devices 51b and 52b, and perform predetermined image processing and arithmetic processing according to the programs. Furthermore, the control computing devices 51a and 52a may follow the programs to write arithmetic results to the storage devices 51b and 52b or read out information stored in the storage devices 51b and 52b. In FIG. 3, various function blocks achieved by the control computing devices 51a and 52a are illustrated. The storage devices 51b and 52b may be used as databases.”) [The storage devices 51b and 52b read on “a non-transitory computer-readable memory medium”. The programs read on “program instructions”.]
transmit first actuation signals to a first fan of the two or more fans to create a first flow of air that varies over time; transmit second actuation signals to a second fan of the two or more fans to create a second flow of air that varies over time, (Tatsumi: Abstract “The main controller determines a target air flow volume of the second unit on the basis of the information about the second air acquired from the remote sensor, and transmits an instruction indicating the target air flow volume to the sub-controller. The sub-controller controls the rotation speed of the second fan such that the air flow volume detected by the second detector approaches the target air flow volume.”; [0038] “One sub-controller 52 is provided with respect to each second unit 30. Each sub-controller 52 outputs an instruction related to changing the air flow volume to the corresponding second fan 31. Each sub-controller 52 stores a target air flow volume. If the supplied air flow volume is insufficient with respect to the target air flow volume, each sub-controller 52 outputs an instruction (an instruction related to changing the air flow volume) for increasing the rotation speed of the second fan 31. Conversely, if the supplied air flow volume is excessive with respect to the target air flow volume, each sub-controller 52 outputs an instruction (an instruction related to changing the air flow volume) for decreasing the rotation speed of the second fan 31.”) [One of the second fan 31 reads on “a first fan”, and the other one of the second fan 31 reads on “a second fan”. Controlling the rotation speed of the fan reads on “to create … flow of air”. Changing the air flow volume as required reads on “… flow of air that varies over time”.]
wherein a combination of the first and second flows of air produces an aggregate air flow … that varies over time. (Tatsumi: [0039] “The controller 50 obtains information about the air quantity of the air supplied to the target space 100 by the plurality of second fans 31. The information about the air quantity indicates the quantity of air to be supplied to the target space 100 per second, for example, and the quantity of air to be supplied may also be referred to as the necessary supplied air flow volume. The controller 50 determines the demand output from the first fan 21 on the basis of the obtained information about the air quantity. The controller 50 controls the output of the first fan 21 to meet the determined demand output. Specifically, each sub-controller 52 obtains information about the air quantity of each corresponding second unit 30 from the second unit 30. Each sub-controller 52 outputs the information about the air quantity to the main controller 51.”) [The air supplied to the target space 100 by the plurality of second fans 31 reads on “a combination of the first and second flows of air produces an aggregate air flow … that varies over time”.]

Tatsumi does not explicitly teach: wherein a combination of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time.
Hirota teaches:
wherein a combination of the first and second flows of air produces an aggregate air flow with an apparent point of origin that varies over time. (Hirota: Abstract “This paper describes an approach to interpolate the wind direction and velocity using two fans. Firstly, maps of the angle and velocity of the wind in relation to the speeds of the two fans are created. It was found that changes in the speeds of the two fans in the interpolation were not necessarily linear to the directional angles from the fans. Next, in the generation of wind, the speeds of the fans are inversely referenced from the maps using the target direction and velocity. An experiment confirmed that wind can be generated from an intermediate direction between the two fans.”) [The intermediate wind direction from the two fans to the person as to where the wind is blowing from reads on “an aggregate air flow with an apparent point of origin”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi and Hirota before them, to modify the air supply system to incorporate varying angle and velocity of the wind in relation to the speeds of the two fans.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing perceived wind direction as applicable to the user (Hirota: Section 1 second paragraph “One of the typical properties perceived from wind is its direction. In the multisensory theater mentioned above, the direction of wind is also an important component of the generation of wind, and it is necessary to generate wind that will not contradict the visual presentation.”).

Regarding claim 2, Tatsumi and Hirota teach all the features of claim 1.
Hirota further teaches:
wherein the apparent point of origin of the aggregate air flow comprises a perceived point of origin of the aggregate air flow from a first location within blowing range of the two or more fans. (Hirota: Abstract “This paper describes an approach to interpolate the wind direction and velocity using two fans. Firstly, maps of the angle and velocity of the wind in relation to the speeds of the two fans are created. It was found that changes in the speeds of the two fans in the interpolation were not necessarily linear to the directional angles from the fans. Next, in the generation of wind, the speeds of the fans are inversely referenced from the maps using the target direction and velocity. An experiment confirmed that wind can be generated from an intermediate direction between the two fans.”; Section 1 second paragraph “One of the typical properties perceived from wind is its direction. In the multisensory theater mentioned above, the direction of wind is also an important component of the generation of wind, and it is necessary to generate wind that will not contradict the visual presentation.”) [The intermediate wind direction from the two fans perceived by the person as to where the wind is blowing from reads on “a perceived point of origin of the aggregate air flow from a first location”.]
The motivation to combine Tatsumi and Hirota, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 3, Tatsumi and Hirota teach all the features of claim 1.
Hirota further teaches:
wherein the first and second flows of air varying over time comprises the first and second flows of air varying in one or both of direction and speed over time. (Hirota: Section 3 first paragraph “As a first step of our investigation, our research focuses on the interpolation of the wind between two fans. Two fans are arranged at a 60° angle around an origin point (see Figure 1), where a user’s face is positioned to feel the wind, and the rotation speeds of fans A and B are controlled independently. If only one of the fans is operated, then a wind is generated from the direction of the operating fan, and the user will feel the wind from that fan. Our assumption is that, by appropriately controlling the fans, it will be possible to generate wind from any given direction between the directions of the two fans, at a velocity within the power limitations of the fans.”)
The motivation to combine Tatsumi and Hirota, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Tatsumi and Hirota teach all the features of claim 1.
Tatsumi further teaches:
wherein the first and second actuation signals are transmitted to the two or more fans via a wired or wireless connection. (Tatsumi: Abstract “The main controller determines a target air flow volume of the second unit on the basis of the information about the second air acquired from the remote sensor, and transmits an instruction indicating the target air flow volume to the sub-controller. The sub-controller controls the rotation speed of the second fan such that the air flow volume detected by the second detector approaches the target air flow volume.”) [Transmitting the instruction, as illustrated in any of the figures 1-7 reads on “transmitted … via a wired or wireless connection.]

Regarding claim 8, Tatsumi and Hirota teach all the features of claim 1.
Tatsumi further teaches:
A wherein the processor is integrated with a home environmental control system. (Tatsumi: [0009] “In the air supply system according to the second aspect, the first unit can exchange heat with the heat medium in the heat exchanger and send the air-conditioned first air to the second unit. The second unit can use the air-conditioned first air to air-condition the target space.”) [The air supply system that air-condition the target space reads on “a home environmental control system”.]

Regarding claim 13:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 14, Tatsumi and Hirota teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 15, Tatsumi and Hirota teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 17, Tatsumi and Hirota teach all the features of claim 13.
Hirota further teaches:
wherein the two or more fans are situated at different locations within a room, and wherein the first and second actuation signals coordinate the behavior of each of the two or more fans to move the apparent point of origin of the aggregate air flow around the room. (Hirota: Section 3 first paragraph “As a first step of our investigation, our research focuses on the interpolation of the wind between two fans. Two fans are arranged at a 60° angle around an origin point (see Figure 1), where a user’s face is positioned to feel the wind, and the rotation speeds of fans A and B are controlled independently. If only one of the fans is operated, then a wind is generated from the direction of the operating fan, and the user will feel the wind from that fan. Our assumption is that, by appropriately controlling the fans, it will be possible to generate wind from any given direction between the directions of the two fans, at a velocity within the power limitations of the fans.”) [See the figures 1 and 6 where “the two or more fans are situated at different locations within a room”.]
The motivation to combine Tatsumi and Hirota, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 18, Tatsumi and Hirota teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 20:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.


Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi, in view of Hirota, further in view of Magaziner (US 2016/0186766 A1), hereinafter ‘Magaziner’.

Regarding claim 4, Tatsumi and Hirota teach all the features of claim 1.
Tatsumi and Hirota do not explicitly teach: wherein the first and second actuation signals further cause the two or more fans to turn on and off with an irregular period.
Magaziner teaches:
wherein the first and second actuation signals further cause the two or more fans to turn on and off with an irregular period. (Magaziner: [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze. In other embodiments, the two or more motorized impellers may be part of table fans, or other types of household fans.”; [0027], figure 7 “As indicated above in the Summary, aspects of innovations disclosed herein include a cooling fan (e.g., household fan, table fan, ceiling fan) that blows like natural wind, with gusts. A gust is a generally short but potent blast of wind. Quantitatively, a gust of the fan 110, 210, 310, 410 may be defined as change in volumetric flow rate of the airflow 316, 416 from a first quantity (e.g., quantity 516 as shown in plot 510 of FIG. 7) to a second quantity, and then from the second quantity (e.g., quantity 518 as shown in plot 510 of FIG. 7) to a third quantity (e.g., quantity 520 as shown in plot 510 of FIG. 7), where the first quantity is less than the second quantity and the third quantity is less than the second quantity and the first and third quantities occur within a short period of time from one another.”) [As illustrated in time graph in figure 7, the rotation rate 520 reads on “turn off” and other rotation rates read on “turn on”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Magaziner before them, to modify the air supply system to incorporate varying the rotation rate or speeds between zero and full speed of the fans over time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural breeze (Magaziner: [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze.”).

Regarding claim 5, Tatsumi and Hirota teach all the features of claim 1.
Tatsumi and Hirota do not explicitly teach: wherein the processor is configured to receive user input selecting a natural wind environment, wherein, in response to the user input, the processor is configured to generate the first and second actuation signals, wherein the first and second actuation signals cause the aggregate flow of air to approximate the natural wind environment.
Magaziner teaches:
Atty. Dkt. No.: 7167-00201Page 18 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the processor is configured to receive user input selecting a natural wind environment, wherein, in response to the user input, the processor is configured to generate the first and second actuation signals, wherein the first and second actuation signals cause the aggregate flow of air to approximate the natural wind environment. (Magaziner: [0006] “Some embodiments relate to a household fan for providing the feel of a natural breeze. The household fan includes a motorized impeller for providing airflow, a controller coupled to the motorized impeller for changing one or more characteristics of the airflow, an interface in communication with the controller for receiving human instructions for the controller, and a breeze setting to be selected by way of the interface and implemented via the controller to operate the motorized impeller. The breeze setting varies intensity of the airflow that is output by the motorized impeller, and the breeze setting further includes variation in periods of time between local peaks in intensity of the airflow.”; [0019] “The controller 116 further includes logic 118 configured to use a first of the numbers to provide an amount of intensity for operation of a fan 110 and a second of the numbers to provide a time period corresponding to the intensity. In some such embodiments of the controller 116, the logic 118 selects another two numbers for a second intensity and second time period. In some of those embodiments, the logic 118 connects the first and second intensities by shifting from the first to the second intensity in a smooth, continuous (non-discrete) manner.”; [0020], figure 1 “According to an exemplary embodiment, a fan 110 includes an interface 120 that provides an option to select a setting 112 of the fan 110, which includes a random or pseudo-random string of intensity. The intensity of the fan 110 may appear random, and may be formed from a large enough set of changes in intensity that repetition would not be anticipated by a human observer, such as a set of at least 1000 changes. Such a setting 112 is intended to provide the feel of a natural breeze.”; [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze. In other embodiments, the two or more motorized impellers may be part of table fans, or other types of household fans.”) [The combination of the controller 116 and the logic 118 reads on “the processor”, the selecting of the breeze, as illustrated in figure 1, reads on “to receive user input selecting a natural wind environment”. The fans being used to produce the combined effects of natural breeze reads on “to approximate the natural wind environment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Magaziner before them, to modify the fan speed selection of the air supply system to incorporate different fan modes, such as a natural breeze mode.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural breeze (Magaziner: Abstract “According to an example implementation, a method includes receiving an indication of a selected mode, and causing, at the same time, both a change in a virtual environment and a change in a physical environment in response to the selected mode.”; [0044] “Output of one or each of the motorized impellers of such household fans may have any of the characteristics described herein, with the additional constraint that the other motorized impellers of such household fans are coordinated therewith to produce combined effects on the airflow of the corresponding space, such as to provide the feel of a natural breeze.).

Regarding claim 16, Tatsumi and Hirota teach all the features of claim 13.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi, in view of Hirota, further in view of Magaziner, further in view of Yamamoto et al. (US 2020/0050256 A1), hereinafter ‘Yamamoto’.

Regarding claim 6, Tatsumi, Hirota and Magaziner teach all the features of claims 1 and 5.
Tatsumi, Hirota and Magaziner do not explicitly teach: wherein the natural wind environment comprises one of a plurality of selectable natural wind environments stored on the memory medium, wherein the plurality of selectable wind environments comprise one or more of: an ocean breeze pattern; a mountain breeze pattern; a canyon breeze pattern; and a plains breeze pattern.
Yamamoto teaches:
wherein the natural wind environment comprises one of a plurality of selectable natural wind environments stored on the memory medium, wherein the plurality of selectable wind environments comprise one or more of: an ocean breeze pattern; a mountain breeze pattern; a canyon breeze pattern; and a plains breeze pattern. (Yamamoto: [0037] “According to another example implementation, a user may select beach mode button 17 to select a beach mode or beach state. In response to the selected beach mode, VR system 11 may cause changes to be performed in both the virtual environment and physical environment that are consistent with and/or contribute to the selected beach mode. For example, for changes or modifications to the virtual environment, VR system 11 may display a 3D beach video to the user via HMD, e.g., including a beach, sun is shining, flags moving to indicate ocean breeze, ocean waves rolling into beach, sea gulls flying, etc., in response to detecting the selection of the beach mode. Also, VR system 11 may send a mode indication signal to processor 29 (or may directly communicate with one or more controllers for various physical systems) indicating the selected beach mode or beach state. In response to the beach mode indication signal, processor 29 may, for example, control controller 31 to turn on heat lamp 32 (e.g., to simulate warmth from shining sun), send a signal to fan controller 34 to turn on fan (e.g., to simulate the ocean breeze), send a signal to controller 40 to control scent generator 40 to generate or emit beach scents, such as salty ocean water scent, suntan lotion scent), and send a signal to controller 44 to cause spray system to spray water mist on the user to simulate spray from ocean waves, e.g., where spraying mist is timed or coordinated with the splashing of waves in 3D beach video played on HMD.”) [Selecting of the beach mode reads on “selectable wind environments”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Magaziner before them, to modify the natural breeze selection of the air supply system to incorporate selection of different types of breezes.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a more specific natural breeze, such as a beach or an ocean breeze (Yamamoto: [0037] “According to another example implementation, a user may select beach mode button 17 to select a beach mode or beach state. In response to the selected beach mode, VR system 11 may cause changes to be performed in both the virtual environment and physical environment that are consistent with and/or contribute to the selected beach mode.”).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi, in view of Hirota, further in view of CHEN et al. (CN112943660A), hereinafter ‘Chen’.

Regarding claim 9, Tatsumi and Hirota teach all the features of claim 1.
Hirota further teaches:
one or more sensors configured to measure wind movement, (Hirota: Section 5 first paragraph “An experiment to generate wind using the fitting functions was performed. The target angle of the wind was changed in a ±30° range in 10° steps. The velocity was 0.7, 1.0, or 1.3 m/s. The actual wind vector at the user’s location was measured using the sensor. The measurement procedure was the same as that used for the map generation. However, in this experiment, the sensing area was expanded to ±500 mm in the x and y directions”) [The vector of the wind reads on “wind movement”.]
The motivation to combine Tatsumi and Hirota, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Tatsumi and Hirota do not explicitly teach: wherein the system is further configured to: record wind movement in an outdoor environment, wherein the recorded wind movement specifies a velocity of wind over time, and wherein the first and second actuation signals cause the one or more fans to emulate the recorded wind movement.
Chen teaches:
wherein the system is further configured to: record wind movement in an outdoor environment, wherein the recorded wind movement specifies a velocity of wind over time, and wherein the first and second actuation signals cause the one or more fans to emulate the recorded wind movement. (Chen: Abstract “The application provides an air supply control method, a fan and a computer readable storage medium, wherein the method comprises the following steps: acquiring temperature information and humidity information of the environment around the fan; determining natural wind parameters according to the temperature information and the humidity information, wherein the natural wind parameters comprise wind direction parameters and wind speed parameters; respectively determining rotation parameters of the first motor, the second motor and the third motor according to the natural wind parameters; and controlling the fan to supply air according to the rotation parameters of the first motor, the second motor and the third motor. This application selects suitable natural wind to supply air according to fan surrounding environment for the natural wind under the natural environment more can be pressed close to the wind that blows out, reaches better effect of blowing.”; Page 4 third full paragraph “It should be noted that the function control module 16 may include a processor and a memory. The memory is used for storing temperature information, humidity information and computer programs, and is also used for storing natural wind parameters collected in advance, wherein the natural wind parameters are parameters of different types of wind collected in natural environment and comprise wind direction parameters and wind speed parameters of natural wind. The function control module 16 may also include a network interface for network communications.”) [The wind speed parameters read on “a velocity of wind over time”, and storing the wind speed parameters collected in natural environment reads on “record wind movement in an outdoor environment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Chen before them, to modify the air supply system to incorporate emulating wind from outdoor environment using actual measurements of the wind from the outdoor environment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural wind under the natural environment (Chen: Abstract “This application selects suitable natural wind to supply air according to fan surrounding environment for the natural wind under the natural environment more can be pressed close to the wind that blows out, reaches better effect of blowing.”).

Regarding claim 10, Tatsumi, Hirota and Chen teach all the features of claims 1 and 9.
Chen further teaches:
wherein recording the wind movement comprises recording one or more of the directionality of wind, the speed of wind, and timing between gusts of wind. (Chen: Page 4 third full paragraph “It should be noted that the function control module 16 may include a processor and a memory. The memory is used for storing temperature information, humidity information and computer programs, and is also used for storing natural wind parameters collected in advance, wherein the natural wind parameters are parameters of different types of wind collected in natural environment and comprise wind direction parameters and wind speed parameters of natural wind. The function control module 16 may also include a network interface for network communications.”)
The motivation to combine Tatsumi, Hirota and Chen, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Regarding claim 11, Tatsumi and Hirota teach all the features of claim 1.
Hirota further teaches:
one or more sensors configured to measure wind movement, (Hirota: Section 5 first paragraph “An experiment to generate wind using the fitting functions was performed. The target angle of the wind was changed in a ±30° range in 10° steps. The velocity was 0.7, 1.0, or 1.3 m/s. The actual wind vector at the user’s location was measured using the sensor. The measurement procedure was the same as that used for the map generation. However, in this experiment, the sensing area was expanded to ±500 mm in the x and y directions”) [The vector of the wind reads on “wind movement”.]
The motivation to combine Tatsumi and Hirota, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Tatsumi and Hirota do not explicitly teach: wherein the system is further configured to: record wind movement in an outdoor environment, input the recorded wind movement to a machine learning algorithm; receive modified wind movement from the machine learning algorithm, wherein the modified wind movement comprises an approximation of the recorded wind movement modulated by a degree of randomness, wherein the first and second actuation signals cause the one or more fans to reproduce the modified wind movement.
Chen teaches:
wherein the system is further configured to: record wind movement in an outdoor environment, (Chen: Abstract “The application provides an air supply control method, a fan and a computer readable storage medium, wherein the method comprises the following steps: acquiring temperature information and humidity information of the environment around the fan; determining natural wind parameters according to the temperature information and the humidity information, wherein the natural wind parameters comprise wind direction parameters and wind speed parameters; respectively determining rotation parameters of the first motor, the second motor and the third motor according to the natural wind parameters; and controlling the fan to supply air according to the rotation parameters of the first motor, the second motor and the third motor. This application selects suitable natural wind to supply air according to fan surrounding environment for the natural wind under the natural environment more can be pressed close to the wind that blows out, reaches better effect of blowing.”; Page 4 third full paragraph “It should be noted that the function control module 16 may include a processor and a memory. The memory is used for storing temperature information, humidity information and computer programs, and is also used for storing natural wind parameters collected in advance, wherein the natural wind parameters are parameters of different types of wind collected in natural environment and comprise wind direction parameters and wind speed parameters of natural wind. The function control module 16 may also include a network interface for network communications.”) [The wind speed and direction parameters read on “wind movement”, and storing the wind speed and direction parameters collected in natural environment reads on “record wind movement in an outdoor environment”.]
input the recorded wind movement to a machine learning algorithm; receive modified wind movement from the machine learning algorithm, wherein the modified wind movement comprises an approximation of the recorded wind movement modulated by a degree of randomness, wherein the first and second actuation signals cause the one or more fans to reproduce the modified wind movement. (Chen: Page 3 last paragraph “Wherein, the first motor 111 is used for controlling the offset angle of the fan 100, the second motor 112 is used for controlling the pitch angle of the fan 100, and the third motor 113 is used for controlling the wind speed of the fan 100. In addition, a hygrothermograph 15 and a function control module 16 are arranged on the upright rod 13, the hygrothermograph 15 can collect temperature information and humidity information of the environment around the fan 100 and send the collected temperature information and humidity information to the function control module 16, and the function control module 16 executes corresponding operations according to the received temperature information and humidity information, for example, determines the type of natural wind according to the temperature information and humidity information to obtain the natural wind parameters referred by the fan 100 when blowing.”; Page 4 sixth full paragraph “In the fan 100, the thermo-hygrometer 15 is configured to collect temperature information and humidity information of an environment around the fan 100, and send the collected temperature information and humidity information to the function control module 16; a processor in the function control module 16 acquires natural wind parameters through a memory or a network interface in the function control module 16 according to the acquired temperature information and humidity information, wherein the natural wind parameters include wind direction parameters and wind speed parameters; the function control module 16 may also determine rotation parameters of the first motor 111, the second motor 112, and the third motor 113 according to the acquired natural wind parameters; according to the rotation parameters of the first motor 111, the second motor 112 and the third motor 113, the function control module 16 controls the fan 100 to select proper natural wind for air supply, so that the user experience is improved.”) [The function control module that takes the natural wind parameters, temperature information and humidity information to control the blowing by the fan implies that the function control module learns from the parameters and information, and reads on “a machine learning algorithm”. The output of the function control module for the fan to provide natural wind for air supply based on the parameters and information implies that the output may randomly change based on the parameters and information, and reads on “an approximation of the recorded wind movement modulated by a degree of randomness”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Chen before them, to modify the air supply system to incorporate emulating wind from outdoor environment using actual measurements of the wind from the outdoor environment, and further considering temperature and humidity factors.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural wind under the natural environment (Chen: Abstract “This application selects suitable natural wind to supply air according to fan surrounding environment for the natural wind under the natural environment more can be pressed close to the wind that blows out, reaches better effect of blowing.”).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi, in view of Hirota, further in view of Shinar et al. (US 2020/0362869 A1), hereinafter ‘Shinar’.

Regarding claim 12, Tatsumi and Hirota teach all the features of claim 1.
Tatsumi and Hirota do not explicitly teach: one or more sensors configured to detect a location of a person within blowing range of to the two or more fans; where in the program instructions are further executable by the processor to cause the system to: generate the first and second actuation signals based at least in part on the location of the person, wherein the first and second actuation signals are generated such that the apparent point of origin of the aggregate flow of air varies at the location of the person.
Shinar teaches:
one or more sensors configured to detect a location of a person within blowing range of to the two or more fans; where in the program instructions are further executable by the processor to cause the system to: generate the first and second actuation signals based at least in part on the location of the person, wherein the first and second actuation signals are generated such that the apparent point of origin of the aggregate flow of air varies at the location of the person. (Shinar: [0057] “In some embodiments, system 100 and/or fan 101 may optionally comprise a Live Breeze Unit 128, which may cause the fan 101 to operate in a particular relation (e.g., correlation, or inverse relation) to the actual weather that is experienced at (or outside, or near) the venue in which the fan 101 is installed. For example, system 101 may comprise a Global Positioning System (GPS) element or other location-detecting component, which enables fan 101 and/or RCU 105 and/or control panel 108 and/or smartphone 118 and/or tablet 119 to determine the geo-spatial location; and which further enables such device to obtain real-time or near-real-time meteorological data from an Internet-connected weather sensor or weather server or website or other weather data transmitter. In some embodiments, the geo-spatial location of the fan 101 may be hard-coded or manually configured one time, during the initial installation of fan 101, and such GPS or location detection may not be needed; for example, by indicating manually, one time, to system 100 (e.g., via the HAP account) that Fan 101 is located in “Cresskill, N.J., USA”. From that initial setting and onward, system 100 and/or fan 101 and/or other component of the system, may obtain current weather data, and may take it into account to configure the rotation speed of fan 101. In a first example, the user of fan 101 may instruct it to generate breeze that imitates the current wind conditions outside the venue; accordingly, if the current weather conditions are stormy and gusty, then fan 101 would automatically enforce a speed rotation scheme that provides a similar airflow within the venue; thereby providing an in-venue artificial breeze that correlates to, or is in direct relation to, the dynamically-changing wind conditions immediately outside that venue.”) [The GPS element reads on “one or more sensors”. Providing the in-venue artificial breeze that correlates to the dynamically-changing wind conditions immediately outside the venue reads on “generated such that the apparent point of origin of the aggregate flow of air varies at the location of the person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Shinar before them, to modify the air supply system to incorporate emulating wind from outdoor environment based on the location of the user of the fan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing the feel of a natural wind under the actual natural environment based on where the user is located (Shinar: [0057] “In some embodiments, system 100 and/or fan 101 may optionally comprise a Live Breeze Unit 128, which may cause the fan 101 to operate in a particular relation (e.g., correlation, or inverse relation) to the actual weather that is experienced at (or outside, or near) the venue in which the fan 101 is installed.”).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi, in view of Hirota, further in view of Tolley et al. (David Tolley, Thi Ngoc Tram Nguyen, Anthony Tang, et al., WindyWall: Exploring Creative Wind Simulations, March 2019, ACM, TEI ’19, pp. 635-644), hereinafter ‘Tolley’.

Regarding claim 19, Tatsumi and Hirota teach all the features of claim 13.
Tatsumi and Hirota do not explicitly teach: wherein the two or more fans comprise a third fan and a fourth fan, wherein the third fan is configured to receive third actuation signals to create a third flow of air that varies over time, Atty. Dkt. No.: 7167-00201Page 21 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the fourth fan is configured to receive fourth actuation signals to create a fourth flow of air that varies over time, wherein the aggregate flow of air comprises a vector summation of the first, second, third and fourth flows of air, and wherein the first, second, third and fourth fans are distributed in different corners of a room.
Tolley teaches:
wherein the two or more fans comprise a third fan and a fourth fan, wherein the third fan is configured to receive third actuation signals to create a third flow of air that varies over time, Atty. Dkt. No.: 7167-00201Page 21 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the fourth fan is configured to receive fourth actuation signals to create a fourth flow of air that varies over time, wherein the aggregate flow of air comprises a vector summation of the first, second, third and fourth flows of air, and wherein the first, second, third and fourth fans are distributed in different corners of a room. (Tolley: Abstract “Wind simulations are typically one-off implementations for specific applications. We introduce WindyWall, a platform for creative design and exploration of wind simulations. WindyWall is a three-panel 90-fan array that encapsulates users with 270° of wind coverage. We describe the design and implementation of the array panels, discussing how the panels can be re-arranged, where various wind simulations can be realized as simple effects. To understand how people perceive “wind” generated from WindyWall, we conducted a pilot study of wind magnitude perception using different wind activation patterns from WindyWall. Our findings suggest that: horizontal wind activations are perceived more readily than vertical ones, and that people’s perceptions of wind are highly variable—most individuals will rate airflow differently in subsequent exposures. Based on our findings, we discuss the importance of developing a method for characterizing wind simulations, and provide design directions for others using fan arrays to simulate wind.”) [The fan array that encapsulates users with 270° of wind coverage means that at least all four corners are equipped with fans, which reads on “the first, second, third and fourth fans are distributed in different corners of a room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tatsumi, Hirota and Tolley before them, to modify the air supply system to incorporate a fan array that encapsulates the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for providing perception of different wind patterns to a person (Tolley: Abstract “To understand how people perceive “wind” generated from WindyWall, we conducted a pilot study of wind magnitude perception using different wind activation patterns from WindyWall. Our findings suggest that: horizontal wind activations are perceived more readily than vertical ones, and that people’s perceptions of wind are highly variable—most individuals will rate airflow differently in subsequent exposures. Based on our findings, we discuss the importance of developing a method for characterizing wind simulations, and provide design directions for others using fan arrays to simulate wind.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116